United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.P., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
IMMIGRATION, CUSTOMS &
ENFORCEMENT, Farmers Branch, TX,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-1031
Issued: January 5, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On April 10, 2017 appellant filed a timely appeal from a December 19, 2016 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to consider the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the December 19, 2016 decision, OWCP received additional evidence.
However, as the Board may only review evidence that was in the record at the time OWCP issued its final decision,
it is precluded from reviewing this evidence for the first time on appeal. See 20 C.F.R. § 501.2(c)(1); M.B., Docket
No. 09-176 (issued September 23, 2009); J.T., 59 ECAB 293 (2008); G.G., 58 ECAB 389 (2007); Donald R.
Gervasi, 57 ECAB 281 (2005); Rosemary A. Kayes, 54 ECAB 373 (2003).

ISSUE
The issue is whether appellant has met her burden of proof to establish a traumatic injury
in the performance of duty on March 1, 2016.
FACTUAL HISTORY
On May 12, 2016 appellant, then a 62-year-old supervisory accountant, filed a traumatic
injury claim (Form CA-1) alleging that, at 6:10 a.m. on March 1, 2016, she injured her left leg,
back, and stomach when she slipped and fell after exiting her car on an oil spill in the parking
garage. On the reverse side of the claim form, the employing establishment noted that
appellant’s regular tour of duty was from 6:30 a.m. to 3:00 p.m. Appellant’s supervisor wrote
that appellant did not notify him of the incident on the day it occurred.
By development letter dated June 1, 2016, OWCP informed appellant that the evidence of
record was insufficient to establish her claim. It advised her as to the medical and factual
evidence required. Appellant was afforded 30 days to submit the necessary information. OWCP
did not request that the employing establishment provide any factual information relevant to her
claim. It limited the request for information regarding any medical treatment that appellant may
have received in its medical facility.
In response to OWCP’s development letter, appellant submitted an April 28, 2016
progress report from Dr. Thomas R. Dempsey,3 a Board-certified orthopedic surgeon.
Dr. Dempsey noted that appellant injured herself on March 1, 2016 when she slipped and fell in
the parking lot on her way to work. Review of appellant’s x-ray revealed narrowing of the L5S1 disc space. Appellant’s physical examination revealed normal cervical and thoracic lumbar
range of motion, full hip, knees, and ankles range of motion, moderate tenderness over the
lumbar spine, and moderate resting lumbar spasm. Dr. Dempsey diagnosed low back pain and
lumbar disc disease with radiculopathy.
By decision dated July 5, 2016, OWCP denied appellant’s claim finding that she had not
established that she was in the performance of duty at the time of the alleged employment injury.
It noted that the record contained no evidence that the incident occurred due to appellant’s
employment duties.
In a form dated July 13, 2016, appellant timely requested a review of the written record
by an OWCP hearing representative.
OWCP received appellant’s June 28, 2016 statement responding to questions it had posed
in its initial development letter. Appellant related that she had reported the injury to her Branch
Chief D.Y. and to J.G., the safety and health point of contact. She pointed out that she was
“required by the employing agency to park in this parking lot, that on the date of the alleged
employment injury she parked on the first level of the parking garage, that part of the parking is
free and the “other parking is paid,” and that she parked in a free space. Appellant provided the

3

This report was electronically signed by the physician on June 1, 2016.

2

names of witnesses, noted her tour of duty was from 6:30 a.m. to 3:00 p.m., and that the incident
occurred at 6:15 a.m.
Dr. Dempsey, in progress notes dated July 5, 2016, noted that appellant had a slip and fall
injury on March 1, 2016 and was seen for a follow-up visit regarding ongoing back problems.
Physical examination findings were provided. Diagnoses included lumbosacral spondylosis and
low back pain.
On November 14, 2016 L.B., appellant’s supervisor, stated that appellant did not notify
him about the incident on March 1, 2016. He further stated that “per sticky note” the employing
establishment did not own or control the parking garage where the incident occurred. L.B. noted
that the employing establishment leased space from the parking garage, but the owners of the
building were responsible for the parking garage.
In a November 21, 2016 report, Dr. Dempsey noted that appellant was seen for low back
pain complaints due to a March 1, 2016 work injury. He performed a physical examination,
reviewed x-ray interpretations, and diagnosed low back pain, lumbosacral osteoarthritis, lumbar
paraspinal muscle spasm, and lumbosacral intervertebral disc disorder with radiculopathy.
By decision dated December 19, 2016, the hearing representative affirmed the denial of
appellant’s claim. She noted that appellant failed to provide evidence that she was required to
park in the garage and that “she was in an area designated specifically for her employing
[establishment].” Based on information from the employing establishment, the hearing
representative found that the evidence of record failed to establish that the parking garage was
controlled, owned, or managed by the employing establishment or that employees were required
to park in a specific spot in the parking garage. Thus, appellant had failed to establish that she
sustained an injury in the performance of duty.
LEGAL PRECEDENT
FECA provides for the payment of compensation for the disability or death of an
employee resulting from a personal injury sustained while in the performance of duty.4 The
phrase sustained while in the performance of duty has been interpreted by the Board to be the
equivalent of the commonly found requisite in workers’ compensation laws, namely, arising out
of and in the course of employment.5 In the course of employment pertains to the work setting,
locale and time of injury, whereas arising out of the employment encompasses not only the work
setting, but also the requirement that an employment factor caused the injury.6

4

5 U.S.C. § 8102(a). See also P.S., Docket No. 08-2216 (issued September 25, 2009).

5
This construction makes the statue effective in those situations generally recognized as properly within the
scope of workers’ compensation law. Bernard D. Blum, 1 ECAB 1 (1947); see also L.T., Docket No. 09-1798
(issued August 5, 2010); Ricky A. Paylor, 57 ECAB 568 (2006).
6
A.K., Docket No. 09-2032 (issued August 3, 2010); C.O., Docket No. 09-0217 (issued October 21, 2009);
Roma A. Mortenson-Kindschi, 57 ECAB 418 (2006).

3

To arise in the course of employment, in general, an injury must occur: (1) at a time
when the employee may reasonably be said to be engaged in the master’s business; (2) at a place
where he or she may reasonably be expected to be in connection with the employment; and
(3) while he or she was reasonably fulfilling the duties of her employment or engaged in doing
something incidental thereto.7 As to the phrase in the course of employment, the Board has
accepted the general rule of workers’ compensation law that, as to employees having fixed hours
and places of work, injuries occurring on the premises of the employing establishment, while the
employees are going to or from work, before or after working hours or at lunch time, are
compensable.8
Regarding what constitutes the premises of an employing establishment, the Board has
held:
“The term premises as it is generally used in [workers’] compensation law, is not
synonymous with property. The former does not depend on ownership, nor is it
necessarily coextensive with the latter. In some cases premises may include all
the property owned by the employing establishment; in other cases even though
the employing establishment does not have ownership and control of the place
where the injury occurred the place is nevertheless considered part of the
premises.”9
The Board has also held that factors which determine whether a parking area used by
employees may be considered a part of the employing establishment’s premises include whether
the employing establishment contracted for the exclusive use by its employees of the parking
area, whether parking spaces on the lot were assigned by the employing establishment to its
employees, whether the parking areas were checked to see that no unauthorized cars were parked
in the lot, whether parking was provided without cost to the employees, whether the public was
permitted to use the lot, and whether other parking was available to the employees. Mere use of
a parking facility, alone, is insufficient to bring the parking lot within the premises of the
employing establishment. The premises doctrine is applied to those cases where it is
affirmatively demonstrated that the employing establishment owned, maintained, or controlled
the parking facility, used the facility with the owner’s special permission, or provided parking for
its employees.10

7

T.F., Docket No. 08-1256 (issued November 12, 2008); Roma A. Mortenson-Kindschi, id.

8
Narbik A. Karamian, 40 ECAB 617, 618 (1989). The Board has also applied this general rule of workers’
compensation law in circumstances where the employee was on an authorized break. See Eileen R. Gibbons, 52
ECAB 209 (2001).
9

Wilmar Lewis Prescott, 22 ECAB 318, 321 (1971). Another exception to the rule is the proximity rule which
the Board has defined by as where, under special circumstances, the industrial premises are constructively extended
to hazardous conditions which are proximately located to the premises and may therefore be considered as hazards
of the employing establishment. The main consideration in applying the rule is whether the conditions giving rise to
the injury are causally connected to the employment. See William L. McKenney, 31 ECAB 861 (1980).
10
See Diane Bensmiller, 48 ECAB 675 (1997); Rosa M. Thomas-Hunter, 42 ECAB 500 (1991); Edythe Erdman,
36 ECAB 597 (1985); Karen A. Patton, 33 ECAB 487 (1982); R.M., Docket No. 07-1066 (issued February 6, 2009).

4

OWCP’s procedures provide:
“The industrial premises include the parking facilities owned, controlled, or
managed by the employing establishment. An employee is in the performance of
duty when injured while on such parking facilities unless engaged in an activity
sufficient for removal from the scope of employment. In such cases the official
superior should be requested to state whether the parking facilities are owned,
controlled, or managed by the employing establishment, and whether the injury did
in fact occur in the parking area. The [claims examiner] may approve the case
when the official superior’s response is affirmative and consistent with the other
evidence.”11
ANALYSIS
Appellant alleged left leg, back, and stomach injuries when she slipped and fell after
exiting her car in the parking garage when she arrived at work. OWCP denied the claim by
decision dated July 5, 2016 as it found she was not in the performance of duty. By decision
dated December 19, 2016, the hearing representative affirmed the denial of appellant’s claim,
finding that the parking lot where the alleged injury occurred was not part of the employing
establishment’s premises.
The Board finds this case is not in posture for a decision as the evidence of record is
insufficient to determine whether appellant was on the premises of the employing establishment
at the time of the alleged March 1, 2016 work injury.
Appellant was in the process of coming to work for her tour of duty beginning at 6:30
a.m. She sustained an injury at approximately 6:15 a.m., before commencing her employment
duties. The Board has included within the performance of duty a reasonable time before and
after work to allow for coming and going, as well as personal ministrations, such as lunch or
bathroom breaks, engaged in for the benefit of the employing establishment.12 If the injury does
not take place during those periods or on employing establishment premises, the Board will place
special emphasis on whether the employee was engaged in an activity related to fulfilling the

11

Federal (FECA) Procedure Manual, Part 2 -- Claims, Performance of Duty, Chapter 2.804.4(f) (August 1992).
See also Chapter 2.804.4(b); “If the employee has a fixed place of work, the CE must ascertain whether the
employee was on the premises when the injury occurred. The answers to the appropriate sections of Forms CA-1,
CA-2 and CA-6 contain information on this point. If clarification is needed, it should be secured from the official
superior in the form of a statement which describes the boundaries of the premises and shows whether the employee
was within those boundaries when the injury occurred. Where indicated, the clarification should include a diagram
showing the boundaries of the industrial premises and the location of the injury site in relation to the premises”; see
also D.D., Docket No. 15-0837 (issued July 10, 2015).
12

See Cemeish E. Williams, 57 ECAB 509 (2006) wherein the Board explained that the fact that the claimant
arrived for duty 15 or 30 minutes prior to her scheduled shift would reasonably allow her time to sign in, put away
her belongings, and start her shift on time, thereby providing the employing establishment some substantial benefit
from the activity involved.

5

duties of her employment.13 As appellant’s fall occurred 15 to 20 minutes prior to the start of her
regular work shift, it occurred within a reasonable interval before work.14
As noted above, in determining whether the parking lot should be considered part of the
employing establishment’s premises, the Board must consider such factors as whether the
employing establishment contracted for its exclusive use by its employees, whether the
employing establishment assigned spaces, whether the area was checked to see that no
unauthorized cars were parked in the lot, whether the public was permitted to use the lot, whether
parking was provided without cost to the employees, and whether other parking was available for
use by the employees.15
The record contains no evidence that OWCP requested the employing establishment to
provide factual information regarding the parking garage, whether parking was subsidized for the
employees, whether there were other parking options, and whether the employees were assigned
specific places to park. While appellant’s supervisor stated that the parking garage was not
owned or controlled by the employing establishment, he did not provide information as to
whether it managed the parking spaces used by the employees. OWCP’s procedures provide that
it should obtain relevant information from an official superior if it requires clarification before
determining whether or not the employee was on the premises.16 Its procedures further provide
that it should request that an official superior relate whether the parking facilities are owned,
controlled, or managed by the employing establishment.17 OWCP, however, failed to obtain a
statement from the employing establishment in accordance with its procedures prior to finding
that appellant had not shown that she was on the premises of the employing establishment when
injured.
Proceedings under FECA are not adversarial in nature, nor is OWCP a disinterested
arbiter. While appellant has the burden of proof to establish entitlement to compensation,
OWCP shares the responsibility in the development of the evidence, particularly when such
evidence is of the character normally obtained from the employing establishment or other
governmental source.18 The Board finds that OWCP did not sufficiently develop the evidence
regarding whether appellant was on the premises of the employing establishment at the time of
injury.19

13

See A.H., Docket No. 16-888 (issued August 4, 2016).

14

Supra note 12.

15

See R.B., Docket No. 11-1320 (issued September 5, 2012).

16

See supra note 11.

17

See id.

18

See L.L., Docket No. 12-0194 (issued June 5, 2012); N.S., 59 ECAB 422 (2008); Richard Kendall, 43 ECAB
790 (1992).
19

See Rosie P. Colmer, Docket No. 03-0116 (issued May 2, 2003).

6

On remand OWCP should obtain information from the employing establishment and
determine whether the parking lot was owned, managed, or controlled by the employing
establishment and thus part of the premises. It should then determine whether appellant was in
the performance of duty and under any control by the employing establishment at the time of the
incident and, if so, adjudicate whether the factual and medical evidence establishes that she
sustained an injury as alleged. Following such further development as deemed necessary,
OWCP shall issue a de novo decision.
CONCLUSION
The Board finds that the case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated December 19, 2016 is set aside and the case is remanded for
further proceedings consistent with this decision of the Board.
Issued: January 5, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

